DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2022 has been entered.
 
Withdrawn Objections/Rejections
The objection to the abstract.
The rejection of Claim 310 under 35 U.S.C. 112(b).
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:   	In claim 1, “heating/cooling layer” in line 18 should read “the heating/cooling layer”. 	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 41, 254-255, 276, 283-286, 288, 291 and 308-312 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  	Amended independent claim 1 recites the limitation "wherein the ratio of the thermal radiation cooling by the heating/cooling layer to the total cooling of the sample during a thermal cycling is 10% or higher," however, said limitation constitutes new matter. 	The instant specification, as originally filed, discloses that, in some embodiments, the ratio of the thermal radiation cooling by the cooling zone (layer) to the total cooling of the sample and the sample holder during a thermal cycling is in a range of between 10 % to 99% (see, e.g., page 23, ll. 18-20 of the instant specification). However, while the instant specification discloses the ratio between the thermal radiation cooling of the cooling layer and the sample and the sample holder, the specification is silent as to the ratio of just between the thermal radiation cooling of the cooling layer and the sample, as claimed. As such, said limitation of amended claim 1 constitutes new matter. 	Claims 311 and 312 recite similar limitation, and are rejected for the same reason. 	Claim(s) 41, 254-255, 276, 283-286, 288, 291 and 308-310 are included in this rejection by virtue of their dependency upon a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 41, 254-255, 276, 283-286, 288, 291 and 308-312 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein each of the first and second plates has a sample contact area for conducting a sample,” however, it is unclear how the sample contact area conducts a sample. It is unclear as to what being claimed by the limitation “for conducting a sample.”
Claim 1 recites the limitation "the thermal radiation cooling" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the total cooling of the sample" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "wherein the ratio of the thermal radiation cooling by heating cooling/layer to the total cooling of the sample,” however, the limitation is unclear. The claim does not define the “thermal radiation cooling” nor what constitutes the “total cooling of the sample”. Further, the “sample” is not an element of the device, but rather a material upon which the claimed device is intended to operate during use. As such, it is unclear as to the structure of the device being claimed by said limitation.
In claim 1, the thermal conductance multiplied with thickness of the heating/cooling layer is expressed in the claims with values having “W/K” units. However, the thermal conductance is expressed in W/m2 K. 
Claim(s) 41, 254-255, 276, 283-286, 288, 291 and 308-312 are included in this rejection by virtue of their dependency upon a rejected base claim.
Claim 276 recites the limitation "the plate" in line 6, however, it is unclear which plate among the first and second plates the limitation is referring to.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 41, 254-255, 285-286, 288, 291, 308-309 and 311-312 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (previously cited, US 2015/0328633) in view of Petersen et al. (previously cited, US 6,818,185) (hereinafter “Petersen”), Pipper et al. (previously cited, US 2015/0031039) (hereinafter “Pipper) and Gorman et al. (cited in the IDS dated 08/24/2022; WO 2014/025924).
Regarding claims 1, 41, 308-309 and 311-312, Yoo discloses a device, comprising:  	a first plate comprising a polymer or glass material (see FIG. 3B: first substrate (1); ¶ [0185] and [0153]-[0154]);  	a second plate comprising a polymer or glass material  (see FIG. 3B: second substrate (3); ¶ [0185] and [0153]-[0154]); and  	a heating/cooling layer (heating and cooling layer) disposed on either the first plate or the second plate (see FIG. 3B: black paint coated layer (711) disposed on an inner surface of the first substrate (1); ¶¶ [0048], [0057] and [0256]-[0257]),  	wherein the thickness of the heating/cooling layer is 15 µm or less (see ¶ [0265]) and has a surface thermal radiation capability at least 50% of that of a blackbody (the heating/cooling layer (711) includes a surface coated with a black paint configured to absorb light radiation, and thus considered to meet the characteristics of the claimed heating/cooling layer; see ¶¶ [0048], [0057] and [0256]-[0257]),  	wherein the first plate and the second plate face each other in a parallel arrangement (see FIG. 3B), and wherein the first plate and the second plate are configured to receive a fluid sample sandwiched between the first plate and the second plate (see FIG. 3B). 	Yoo is silent with respect to the thickness of the first and second plates.  	Petersen discloses a device for conducting a chemical reaction comprising a first plate and second plate (see Petersen, FIG. 21: walls 48). The first and second plates have a thickness of between 3 to 50 µm (see Petersen at col. 11, lines 7-20). 	In view of Petersen, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the thickness of the plates of Yoo with that of Petersen because such modification would facilitate good thermal conductance, as suggested by Petersen (see Petersen at col. 11, lines 7-20). 	Yoo does not explicitly disclose wherein the heating/cooling layer has a thermal conductivity of between 6 x 10-5 W/K multiplied by the thickness of the heating/cooling layer and 1.5 x 10-4 W/K multiplied by the thickness of the heating/cooling layer. However, Yoo does disclose wherein the thickness of the heating/cooling layer is in a range of 1 µm to 100 µm (see Yoo at ¶ [0265]). 	Pipper discloses a device comprising a substrate in form of a ring (see, e.g., FIGS. 1A-1B; ¶ [0067]-[0068] of Pipper) and a heating/cooling layer (black substrate; see ¶¶ [0065]-[0068] of Pipper). Pipper further discloses wherein the heating/cooling layer is made of a material with low density, low specific heat capacity, high thermal conductivity to enable fast temperature transition rates/changes, and thereby reduce power consumption for heating and cooling (see Pipper at ¶ [0065]). 	In view of Pipper, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have constructed the heating/cooling layer of Yoo to have a thermal conductance including the claimed thermal conductance. One of ordinary skill in the art would have been motivated to have made said modification since Pipper discloses that the heating/cooler layer can be constructed to have desired thermal conductivity so as facilitate fast temperature transition rates/changes, and thereby reduce power consumption for heating and cooling (see Pipper at ¶ [0065]). 	Modified Yoo discloses wherein the first plate is separated from the second plate by a distance (see Yoo, FIG. 3B), but does not explicitly disclose wherein the distance is 150 µm or less. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the distance between the first and second plates of modified Yoo to have a distance of 150 µm or less, since such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. One of ordinary skill in the art would have been motivated to have made said modification so as to process a fluid having a desired thickness.  	Gorman discloses a sample holder having a first plate and a second plate (FIG. 21: plates 2101,2102; [00115]; FIG. 21). The distance between the plates can be selected according the surface area-to-volume ratio and the thermal path needed. Further, Gorman discloses wherein minimizing the thermal path (i.e., distance between the plates) of the sample holder improves heat transfer to and from a sample contained within the sample holder ([00110]). 	In view of Gorman, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the distance between the plates of Yoo to have the claimed distance to arrive at the claimed invention. One of ordinary skill in the art would have made said modification since Gorman discloses that the distance between the plates can be selected according to the thermal energy transfer needed ([00110]). 	Yoo does not explicitly disclose wherein the ratio of the thermal radiation cooling by the heating/cooling layer to the total cooling of the sample during a thermal cycling 10% or higher. However, since Petersen and Pipper disclose that the thickness and material of the plates and heating/cooling layer can be selected to provide desired thermal energy transfer rate (see Petersen at col. 11, lines 7-20; Pipper at ¶ [0065]), it would have been prima facie obvious to have modified the plates and heating/cooling layer of modified Yoo to have the claimed cooling ratio. One of ordinary skill would have made said modification so as to obtain desired heat transfer rate and thereby desired thermal cycling rate of the sample. 
Regarding claim 254, it is noted that the sample is material worked on and not an element of the claimed device. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115.
Regarding claim 255, the device of modified Yoo is structurally the same as the instant device and thus fully capable of facilitating PCR assays for changing temperature of the sample according to a predetermined program.
Regarding claims 285-286, modified Yoo discloses wherein the heating/cooling layer absorbs radiation energy and radiates heat (see Yoo, ¶¶ [0106], [0262]-[0266]).
Regarding claim 288, modified Yoo further discloses wherein the heating/cooling layer is configured to absorbing electromagnetic waves selected from the group consisting of: radio waves, microwaves, infrared waves, visible light, ultraviolet waves, X-rays, gamma rays, and thermal radiation (see Yoo, ¶¶ [0050]-[0051]).
Regarding claim 291, modified Yoo further discloses wherein the uniform thickness of the sample layer is regulated by one or more spacers that are fixed to one or both plates (see Yoo at FIG. 3B: intermediate substrate (2) forming a chamber (52) is arranged between the first and second plates). 	Furthermore, applicant is reminded that the sample is material worked on and not an element of the claimed device.
Claim(s) 1, 41, 308-309 and 311-312 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reda et al. (previously cited, US 2015/0184235) (hereinafter “Reda”) in view of Yoo (previously cited, US 2015/0328633), Danker (previously cited, US 2012/0100547), Pipper et al (previously cited, US 2015/0031039) (hereinafter “Pipper) and Gorman et al. (cited in the IDS dated 08/24/2022; WO 2014/025924).
Regarding claims 1, 41, 308-309 and 311-312, Reda discloses a device, comprising:  	a first plate comprising a polymer or glass material (FIG. 10A: sensor carrier 11 comprising a polymer material; ¶¶ [0016], [0064] and [0115]; Claim 28) and having a thickness less than or equal to 100 µm (Reda at ¶ [0016]); and 	a second plate comprising a polymer or glass material (FIG. 10A: sensor carrier 21 comprising a polymer material; ¶¶ [0016], [0064] and [0115]; Claim 28), and having a thickness less than or equal to 100 µm (Reda at ¶ [0016]), 	 	wherein the first plate and the second plate face each other in a parallel arrangement (see FIG. 10A), and wherein the first plate and the second plate are configured to receive a fluid sample sandwiched between the first plate and the second plate (the device is used for PCR and therefore configured to receive a fluid sample; ¶ [0126]).
 	Reda further discloses wherein the device includes a heating element for thermocycling the sample between the first and second plates (see Reda at, e.g., ¶¶ [0063], [0118], [0126] and [0165]; FIGGS. 12), but does not explicitly disclose a heating/cooling layer disposed on either the first plate or the second plate, wherein the thickness of the heating/cooling layer is 15 µm or less and has a surface thermal radiation capability at least 50% of that of a blackbody.  	Yoo discloses a device for performing a PCR comprising a first plate (1, see FIG. 3C), a second plate (3, see FIG. 3C) and a heating element including a radiation source (303) and a radiation absorbing layer (711) near a sample between the first and second plate (see FIG. 3C, ¶¶ [0106], [0262]-[0266]). Yoo further discloses wherein the thickness of the heating/cooling layer is 15 µm or less (see ¶ [0265]), and has a surface thermal radiation capability at least 50% of that of a blackbody (the heating/cooling layer (711) includes a surface coated with a black paint configured to absorb light radiation, and thus considered to meet the characteristics of the claimed heating/cooling layer; see ¶¶ [0048], [0057] and [0256]-[0257]). 	Danker discloses a device for performing a PCR comprising a radiation absorbing substrate (24) receiving a sample (11) and a heating element including radiation source (20) adapted to direct radiation to a portion of the radiation absorbing substrate adjacent the sample (see ¶ [0056]; FIG. 3). Danker further discloses wherein the heating element used for performing PCR includes radiation heating and resistance heating (see Danker at ¶ [0032]). 	It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the heating element of Reda with the heating element of Yoo including a radiation absorbing layer for the purpose of facilitating non-contact heating of the sample between the plates, as disclosed by Yoo (see FIG. 3C, ¶¶ [0106], [0262]-[0266]). Further, one of ordinary skill in the art would have been motivated to make said modification because said modification would have been nothing more than the simple substitution of one known heating means for another for the predictable result of thermocycling a sample arranged between two plates, as disclosed by Danker (see, Danker, ¶ [0032]).  	Modified Reda does not explicitly disclose wherein the heating/cooling layer has a thermal conductivity of between 6 x 10-5 W/K multiplied by the thickness of the heating/cooling layer and 1.5 x 10-4 W/K multiplied by the thickness of the heating/cooling layer. However, modified Reda does disclose wherein the thickness of the heating/cooling layer is in a range of 1 µm to 100 µm (see Yoo at ¶ [0265]). 	Pipper discloses a device comprising a substrate in form of a ring (see, e.g., FIGS. 1A-1B; ¶ [0067]-[0068] of Pipper) and a heating/cooling layer (black substrate; see ¶¶ [0065]-[0068] of Pipper). Pipper further disclose wherein the heating/cooling layer is made of a material with low density, low specific heat capacity, high thermal conductivity to enable fast temperature transition rates/changes, and thereby reduce power consumption for heating and cooling (see Pipper at ¶ [0065]). 	In view of Pipper, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have constructed the heating/cooling layer of modified Reda to have a thermal conductance including the claimed thermal conductivity. One of ordinary skill in the art would have been motivated to have made said modification since Pipper discloses that the heating/cooler layer can be constructed to have desired thermal conductivity so as facilitate fast temperature transition rates/changes, and thereby reduce power consumption for heating and cooling (see Pipper at ¶ [0065]). 	Reda further discloses wherein the first plate is separated from the second plate by a distance (Reda, FIG. 3A; ¶ [0037]), but does not explicitly disclose wherein the distance is 150 µm or less. 
 	Gorman discloses a sample holder having a first plate and a second plate (FIG. 21: plates 2101,2102; [00115]; FIG. 21). The distance between the plates can be selected according the surface area-to-volume ratio and the thermal path needed. Further, Gorman discloses wherein minimizing the thermal path (i.e., distance between the plates) of the sample holder improves heat transfer to and from a sample contained within the sample holder ([00110]). 	In view of Gorman, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the distance between the plates of Reda to have the claimed distance to arrive at the claimed invention. One of ordinary skill in the art would have made said modification since Gorman discloses that the distance between the plates can be selected according to the thermal energy transfer needed ([00110]). 	Reda does not explicitly disclose wherein the ratio of the thermal radiation cooling by the heating/cooling layer to the total cooling of the sample during a thermal cycling 10% or higher. However, since Petersen and Pipper disclose that the thickness and material of the plates and heating/cooling layer can be selected to provide desired thermal energy transfer rate (see Petersen at col. 11, lines 7-20; Pipper at ¶ [0065]), it would have been prima facie obvious to have modified the plates and heating/cooling layer of modified Reda to have the claimed cooling ratio. One of ordinary skill would have made said modification so as to obtain desired heat transfer rate and thereby desired thermal cycling rate of the sample. 	Applicant is reminded that the sample is material worked on and not an element of the claimed device. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. See MPEP § 2115. 

Claim 310 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reda in view of Yoo, Danker, Pipper and Gorman as applied to claim 1 above, and further in view of Doody (previously cited, WO 91/20009 A1).
Regarding claim 310, modified Reda discloses the device according to claim 1.  	Modified Reda further discloses wherein:  	the two plates are movable relative to each other into different configurations (i.e., before assembly and after assembly; and the first plate or second plate can be compressed to change the distance between the plates; see, e.g., Reda, ¶ [0037]));  	one or both of the plates comprise spacers (Reda, FIG. 10A: spacers 71; ¶ [0115]);  	one of the configurations is an open configuration, in which the two plates are partially or completely separated apart and the spacing between the plates is not regulated by the spacers, thereby allowing the sample to be deposited on one or both of the plates (as shown in FIG. 10A of Reda, the plates are spaced apart and are not regulated by spacers before compression; also, the plates are spaced apart before assembly and thus allows materials to be applied to a surface of the plates);  	another of the configurations is a closed configuration, which is configured after the sample is deposited in the open configuration; and  	in the closed configuration at least part of the sample is compressed by the two plates into a layer of a thickness, and the thickness of the layer is confined by the inner surfaces of the two plates and is regulated by the plates and the spacers (the plates can be compressed to change the distance between the plates (¶ [0037]); also, after assembly, the plates are considered to meet the claimed “closed configuration”). 	Modified Reda does not explicitly disclose wherein the spacers have uniform height, and forming a sample layer of highly uniform thickness. 	Doody discloses a system comprising a first plate (plate 25, see Doody, FIGS. 2 and 2B; Abstract, page 10), a second plate (20) and a plurality of spacers (10) arranged between the first and second plates (see Doody, abstract, page 10). The spacers have a uniform diameter to allow uniform control the thickness of the sample between the first and second plates (see Doody, abstract, page 10). 	In view of Doody, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the spacers of modified Reda to have a uniform height, because such modification would facilitate uniform control of the thickness of the sample between the first and second plates, as disclosed by Doody (see Doody, abstract, page 10). Further, one of ordinary skill in the art would have been motivated to make said modification in order to facilitate uniform heating and analysis of the sample and thereby increase the efficacy of the system. Furthermore, it’s noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 IV. A. 	Applicant is reminded that the sample is material worked on and not an element of the claimed device. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. See MPEP § 2115.
Claims 283 and 284 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Petersen, Pipper and Gorman as applied to claim 276 above, and further in view of Li et al. (previously cited, US 2015/0259212) (hereinafter “Li”).
Regarding claims 283-284, modified Yoo discloses the device of claim 276. 	Modified Yoo discloses wherein the heating/cooling layer can be formed of any heat-resistant materials that capable of being heated with a radiation source (see Yoo, ¶¶ [0048], [0057] and [0256]-[0257]). Modified Yoo, however, does not explicitly disclose wherein the heating/cooling comprises carbon nanostructures.  	Li discloses wherein graphene-based material can be employed to generate heat by radiation absorption (see Li at ¶ [0130]).  	In view of Li, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the material of the heating/cooling layer of modified Yoo with the graphene material of Li because such modification would have been nothing more than the simple substitution of one known material for another. Further, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have substituted the material of the heating/cooling layer of modified Yoo with a graphene material since it has been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Allowable Subject Matter
Claim 276 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 41, 254-255, 276, 286-286, 288, 291 and 308-310 have been considered but are moot in view of the new ground of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799